Citation Nr: 1755200	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for left knee degenerative joint disease.

7.  Entitlement to service connection for right knee degenerative joint disease.

8.  Entitlement to service connection for a respiratory disorder other than a chronic obstructive pulmonary disease (COPD). 

9.  Entitlement to service connection for a bilateral foot fungal infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a July 2017 videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

The Veteran's claim of entitlement to service connection for a right knee disability was denied by the RO in a July 2001 rating decision, and his claim of entitlement to service connection for a respiratory disorder other than COPD was denied in an April 2003 rating decision.  He did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Additionally the Veteran's claim for entitlement to service connection for upper and lower bilateral peripheral neuropathy, diabetes mellitus, type II, and a bilateral foot fungal infection were all denied by the RO in a September 2009 rating decision.  While the Veteran did file a notice of disagreement, he did not perfect an appeal to the Board.  Typically, under such circumstances, these rating decisions would be deemed final. 

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  However, when VA receives relevant service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156 (c)(1)(2017).

The Board observes that at the time of the July 2001, April 2003, and September 2009 rating decisions, the Veteran's full service treatment records (STR) were not associated with the file.  As a substantial and relevant portion of the STR's have been added to the record, the Board will adjudicate the claim of service connection for right knee degenerative joint disease, a respiratory disorder other than COPD, diabetes mellitus, type II, upper and lower bilateral peripheral neuropathy, and a bilateral foot fungal infection on a de novo basis, without the need for new and material evidence.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for left and right knee degenerative joint disease, a respiratory disorder other than COPD, and a bilateral foot fungal infection, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to a designated herbicide agent, such as Agent Orange, during service.

2.  The Veteran's diabetes mellitus, type II, was not incurred in service, was not incurred within one year of separation from service, and is not otherwise attributable to service.

3.  The Veteran's peripheral neuropathy of the right upper extremity was not incurred in service, was not incurred within one year of separation from service, and is not otherwise attributable to service.

4.  The Veteran's peripheral neuropathy of the left upper extremity was not incurred in service, was not incurred within one year of separation from service, and is not otherwise attributable to service.

5.  The Veteran's peripheral neuropathy of the right lower extremity was not incurred in service, was not incurred within one year of separation from service, and is not otherwise attributable to service.

6.  The Veteran's peripheral neuropathy of the left lower extremity was not incurred in service, was not incurred within one year of separation from service, and is not otherwise attributable to service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service, to include as due to herbicide exposure.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Peripheral neuropathy of the right upper extremity, was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Peripheral neuropathy of the left upper extremity, was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  Peripheral neuropathy of the right lower extremity, was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  Peripheral neuropathy of the left lower extremity, was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, there is a one year presumption for organic diseases of the nervous system.  38 U.S.C. §§ 1101, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus and early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For diabetes mellitus and early-onset peripheral neuropathy, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). 

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6). 

Further, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  The Board points out that the Department of Defense (DoD) provided to VA an inventory regarding herbicide/Agent Orange use outside of the Republic of Vietnam.  If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ (demilitarized zone) in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).

Additionally, VA has determined that the presumption of Agent Orange exposure for veterans who served in the Republic of Vietnam is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C. § 101 (29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. 
§ 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

A. Diabetes Mellitus, Type II 

As an initial matter, the Board will address the Veteran's assertions that he was exposed to herbicides during service.  

The Veteran served in the United States Navy from October 1960 to June 1964.  The Veteran asserts that he was exposed to Agent Orange while serving aboard the U.S.S. Oklahoma City.  A letter from the National Archives and Records Administration reported that after searching the Deck Logs during the Veteran's dates alleging Agent Orange Exposure, they determined that the U.S.S. Oklahoma City arrived in Japan on December 20, 1961 and was in local operations and near Korea in January and February 1962.  The ship went to Subic Bay in the Philippines in mid-March, arrived on March 20, 1962 and was in local operations before sailing to Taiwan in early April.  The ship then went to Hong Kong and Japan, left for Hawaii in May 1962 and returned to California in June 1962.  The ship did not go to Vietnam during this cruise.  See August 2016 National Archives and Records Administration (NARA) Letter.

The Veteran submitted a statement in October 2015 in which he contends that Taiwan and Thailand are basically the same place and suggests that his ship took liberty in the Korean DMZ.  Additionally, he contends that he would qualify for presumptive exposure to Agent Orange because he found evidence on the Internet that his ship docked in Saigon and was in the waters near Vietnam, Cambodia, Korea and/or Thailand.  He also noted that he participated in the "Laos Campaign." 

During his July 2017 videoconference Board hearing, the undersigned VLJ clarified the issue of Agent Orange exposure, and the Veteran testified that he could not recall going ashore in Vietnam, but that he did go ashore in Taiwan and Korea.  The Veteran said that you could see green looking stuff on the top of the water, which he said he found out later was Agent Orange.  He did not provide any additional information as to how he knew what he saw was Agent Orange.  He testified that he had not been directly sprayed by Agent Orange, but that he knew spraying was occurring in Korea in 1962 while he was there and that airplanes sprayed Agent Orange to get rid of the foliage because the Vietnamese were trying to hide in the bushes.  He explicitly testified that he did not have any knowledge of what the Air Force was spraying when he was in Taiwan or Korea, that that it turned out to be Agent Orange.  The Veteran does not contend that he was exposed to Agent Orange in other scenario.

The Veteran's military personnel records, including his DD Form 214, show that he did not serve in or visit the Republic of Vietnam during the Vietnam era, or in or near the Korean DMZ from 1968 to 1971.  This fact is not in dispute.  Therefore, he is not presumed to have been exposed to herbicides, including Agent Orange on the basis of any Vietnam or Korean DMZ service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307 (a)(6)(iii), (iv); 3.313(a).  Moreover, Taiwan and Thailand are geographically separate countries and Laos is a land locked country.  The Veteran did not provide a reference or copies of the Internet information that reported ship visitation in Saigon, and this statement conflicts with the research by NARA, 

However, the presumption of service connection for herbicide-related diseases could apply if exposure to herbicides is shown on a factual basis.  

In essence, if the veteran did not serve in Vietnam during the Vietnam Era or the Korean DMZ in a particular unit during the required timeframe, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed at 38 C.F.R. § 3.307(a)(6)(i) can still be established if shown by the facts of the case.  Once exposure to herbicides has been established by the facts of the case, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

In this vein, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506  (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Upon review of the evidence, exposure to herbicides has not been established on a factual basis in this case.  There is no probative, persuasive evidence of record demonstrating Agent Orange or other herbicide exposure for the Veteran.  As noted above, the Veteran only contends that he was exposed to Agent Orange while serving on the U.S.S. Oklahoma City in 1962.  The Board notes that the Veteran has not indicated that he himself used or came into contact with herbicides.  Instead, he appears to contend that he was in direct contact with areas contaminated with herbicides but has not identified any specific duties that he performed that caused the contact with herbicides or how that contact occurred, whether through respiration, ingestion, or surface skin contact.  

The Veteran offers no direct evidence that he was actually exposed to an "herbicide agent" as defined by 38 C.F.R. § 3.307(a)(6)(i) - 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, or an equivalent variant of herbicide.  See Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); 2015 WL 65578 (Jan. 6, 2015).  In fact, he has explicitly testified that he did not believe he was sprayed with Agent Orange.  Rather, he has testified to seeing a green substance on top of the water, and knowing that planes sprayed Agent Orange while he was in Korea.  Service department information of record is that any herbicide use in Korea occurred many years after the Veteran's service and was applied only in the vicinity of the DMZ and not near Korean port cities where the ship may have visited.  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with, furthermore, he has not provided any explanation as to why he believes the substance he saw was Agent Orange.  Thus, his statements that he was exposed to Agent Orange are not competent and have no probative value.

The Board has found that the weight of the evidence is against a finding that the Veteran was exposed to Agent Orange or other tactical herbicide on a direct or presumptive basis.  The Board has specifically considered the Veteran's lay statements, however, these statements are outweighed by the Veteran's DD Form 214, and National Archives and Records Administration's findings.  

The Board has also considered other theories.  However in this case, diabetes mellitus was not manifested during service or within one year of separation.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  Rather, at his May 1964 separation examination, the endocrine system was normal and urinalysis was negative for sugar.  In addition, there is no evidence of diabetes until nearly 47 years post service.  See July 2017 Board videoconference hearing transcript.  At no point has the Veteran contended that diabetes mellitus, type II, was the result of anything other than presumptive service connection due to his reported exposure to herbicides aboard the U.S.S. Oklahoma City in 1962.  

At this time, there is no credible and probative evidence of diabetes mellitus during service or within one year of separation.  There is no credible and probative evidence of exposure to herbicide and no credible and probative evidence that the remote onset of diabetes mellitus is otherwise related to service.  For the reasons expressed above, the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus.  

B. Peripheral Neuropathies

The Veteran contends that he is entitled to service connection for upper and lower bilateral peripheral neuropathy due to his diabetes mellitus, type II.  See January 2012 Statement in Support of a Claim.

The Veteran testified that he was diagnosed with upper and lower bilateral peripheral neuropathy around the same time he was diagnosed with diabetes mellitus, type II, around 2011.  See July 2017 videoconference Board hearing.  The Veteran contends that his upper and lower bilateral peripheral neuropathy is the result of his diabetes mellitus, type II.  Id. 

As discussed above, except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  However, in this case, the Veteran is not service-connected for diabetes mellitus, type II. 

The Board has also considered other theories.  However in this case, upper and lower bilateral peripheral neuropathy was not manifested during service or within one year of separation.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  Rather, at his May 1964 separation examination, his upper and lower extremities were determined to be normal, and there were no abnormalities associates with his neurologic system.  In addition, there is no evidence of peripheral neuropathy until nearly 47 years post service.  See July 2017 Board videoconference hearing transcript.  At no point has the Veteran contended that peripheral neuropathy was the result of anything other than his diabetes mellitus, type II.  

At this time, there is no credible and probative evidence of peripheral neuropathy during service or within one year of separation.  For the reasons expressed above, the preponderance of the evidence is against the claim of entitlement to service connection for upper and lower bilateral peripheral neuropathy.  


ORDER

Service connection for type II diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

Further development is necessary before proceeding on the issues of entitlement to service connection for left and right knee degenerative joint disease, a respiratory disorder other than COPD, and a bilateral foot fungal infection

Since the Veteran was last afforded a VA examination in February 2016 pertaining to his knee and skin conditions, additional service treatment records (STR) have been added to the record.  The STR's that were added to the claim file in September 2017 document injuries to the Veteran's knees and a rash determined to be chemical contact dermatitis.  

Furthermore, the Veteran's STR's note bilateral patellofemoral syndrome upon entry.  Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  An opinion as to whether the Veteran's knee disability was aggravated by the injury to the knee incurred in service is necessary.

Additionally, the February 2016 VA examination recognized that the Veteran had been exposed to asbestos.  The Veteran is currently 100 percent service-connected for COPD, however he contends that he is entitled to service connection for an additional separate respiratory disorder.  The Veteran's medical records show a history of COPD and asthma.  See Texas Department of Criminal Justice Health Records.  It is not clear from the available evidence if the Veteran has any respiratory symptoms not associated with his COPD, to include asthma, and therefore further development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, and associate with the claim file.

2. Schedule the Veteran for an examination by an appropriate medical professional for his right and left knee disability claims.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right and/or left knee disability (a) was incurred in or is otherwise related to his active service or (b) whether preexisting knee disabilities were aggravated by his active service, and if there was an increase or aggravation, whether the increase was due to natural progress. 

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner is asked to comment on the in service knee injuries, to include the January 1964 motorcycle injury.  All opinions are to be accompanied by a rationale consistent with the evidence of record.

3. Schedule the Veteran for an examination by an appropriate medical professional for his bilateral foot fungal infection.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed foot fungal infection was incurred in or is otherwise related to his active service.

The examiner is asked to comment on the STR's August 1961 notation of chemical contact dermatitis.  All opinions are to be accompanied by a rationale consistent with the evidence of record.

4. Obtain a supplemental opinion from the examiner who conducted the October 2017 VA respiratory examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  

If the examiner / reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The electronic claims file must be made available to and reviewed by the reviewer / examiner. 

The reviewer / examiner is asked to provide an opinion as to whether the Veteran suffers from any additional respiratory conditions or symptoms not already contemplated within his COPD diagnosis.  

If additional symptoms are discovered, the examiner / reviewer is asked to opine whether it is as least as likely as not (50 percent probability or more) that the additional respiratory conditions or symptoms were incurred in or otherwise related to the Veteran's  active service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

5. After the above is complete, readjudicate the Veteran's claims.  

If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


